Citation Nr: 1332940	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-44 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for hypertension, and if so, whether service connection is warranted.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from November 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO has reopened the claim per an April 2013 supplemental statement of the case, but continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The reopened claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Service connection for a mental health condition was also denied in the May 2009 decision.  The Veteran was notified of the denial that same month (on May 29, 2009).  In his June 2009 notice of disagreement, the Veteran initiated an appeal as to the matter of service connection for hypertension only. He did not timely file a notice of disagreement with respect to service connection for a mental health condition within one year of the May 2009 notification letter.  Thus, the May 2009 RO decision became final. Although the RO issued a statement of the case on the mental health issue in May 2012, the subsequent VA Form 9 received the next month limited the appeal to the issue of service connection for hypertension. In sum, the Veteran did not timely or properly appeal the May 2009 RO decision. It is acknowledged that the mental health issue was later included in a February 2013 Supplemental Statement of the Case; however, this appears to have been done in error as the Veteran did not appeal the May 2009 RO decision and did not otherwise express an interest in seeking service connection.  Thus, the only issue on appeal is service connection for hypertension which is addressed herein.  The Veteran may submit a petition to reopen his claim of service connection for a mental health condition  provided he has new and material evidence to reopen his claim.  


FINDINGS OF FACT

1.  In March 2007, the RO denied service connection for hypertension.  The Veteran did not appeal.

2.  Evidence submitted since the RO's March 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's March 2007 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's March 2007 rating decision; thus, the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for hypertension, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In a March 2007 rating decision, the RO denied service connection for hypertension on the basis that although the service treatment records (STRs) reflected a questionable diagnosis of hypertension, there was no indication of a confirmed diagnosis in the military records or evidence that this condition manifested to a compensable degree within the one year after separation from service, and because the Veteran had not submitted any medical evidence of a current diagnosis of hypertension.  A notice of disagreement was not received within the subsequent one-year period.  

Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's March 2007 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of post-service VA and private medical evidence documenting that the Veteran current has hypertension.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

The Board finds that since this newly submitted evidence shows the presence of a current diagnosis of hypertension, it raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claims may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  The Board recognizes that the RO also reopened the case and obtained a medical opinion, but as discussed below, it is deficient.  Nonetheless, for the purpose of reopening the claim, the competent evidence of a current diagnosis of hypertension cures the procedural defects articulated in the March 2007 final decision.   As such, new and material evidence has been received since the RO's March 2007 decision; thus, the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for hypertension is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The claim of service connection for hypertension has been reopened based on a current diagnosis of that disorder.  In June 2012, a VA examiner opined that the Veteran's current diagnosis was not likely related to service.  It was opined that the Veteran had a single blood pressure reading noted in the hypertensive range while on active duty and that other blood pressures taken were slightly elevated but not consistent with a diagnosis of hypertension.  He thus did not have this condition during military service.  The examiner did not opine if the Veteran's hypertension was manifest to a compensable degree within one year of service or is otherwise attributable to service.  There is also a reference in the report to an initial confirmed diagnosis being made in 2003, however, as indicated below, it appears that the Veteran was diagnosed prior to that time.  Thus, this opinion is incomplete.  

Further a review of the STRs shows that Veteran had blood pressure readings of 140/90 in February 1977, 130/90 in early December 1977, and 126/98 on the  December 1977 separation examination.  On both the earlier December 1977 evaluation and the separation examination, questionable hypertension was noted.  The separation examination also indicated that due to the questionable diagnosis, the Veteran required follow-up with VA.  

There is no documented treatment for nearly 20 years.  In 1995, a Health Inventory Report from the State of Ohio noted that the Veteran had high blood pressure.  In subsequent records dated in 1996, a history of hypertension was noted.  The blood pressure readings during that time included 144/96, 144/90, and 132/92.  Records dated in 1997 from the State of Ohio Department of Rehabilitation and Corrections also document hypertension.  

In light of the foregoing, a medical addendum should be obtained to resolve whether current diagnosis of hypertension was manifest during service, the post-service year, or is otherwise attributable to service with consideration of the records dated in the mid to late 1990's.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum.  The examiner should review the record and provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hypertension had its clinical onset during service, was manifest in the initial post-service year, or is otherwise related to service.  A reference should be made to the pertinent records, including those from the State of Ohio dated in the mid to late 1990's.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


